Citation Nr: 1203570	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for amoebic dysentery.  

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1942 to January 1946, including service in the China, Burma, India (CBI) theater of war from December 1944 through December 1945 during World War II.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2010, the Board, in pertinent part, reopened a previously denied claim of service connection for amoebic dysentery, and then remanded the reopened claim for additional development.  The Board also remanded the original claim of service connection for a skin disorder to the RO for additional evidentiary development.  

Upon remand, the RO issued a rating decision in September 2010 granting service connection for bilateral hearing loss with a total (100 percent) schedular rating, effective on April 12, 2006.  The RO then issued a second rating decision in October 2010 awarding special monthly compensation based on loss of use of hearing, effective from April 12, 2006.  A disability rating higher than 100 percent in not available for any service-connected disability, and the Veteran did not file a second notice of disagreement (NOD) disagreeing with the effective date assigned by the RO in either rating decision.  See 38 C.F.R. § 4.87.  Thus, those matters are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The Board in August 2010 referred the issue of service connection for tinnitus to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Upon remand, the issue was not developed and adjudicated.  Thus, the issue must be again referred to the AOJ for all appropriate development and adjudication.  

The record also raises a claim of entitlement to service connection for skin cancer.  This issue has not yet been adjudicated and is referred to the AOJ for all appropriate development and adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A tropical disease, diagnosed as amoebic dysentery, was manifested to a degree of at least 10 percent within one year of the Veteran's service separation.  

2.  The weight of the competent evidence is in relative equipoise on the question of whether a skin disorder, presently manifested by actinic keratosis, is related to the circumstance of the Veteran's service, including sun exposure.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, diagnosed as amoebic dysentery, is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A skin disorder presently manifested by actinic keratosis, is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic diseases listed under 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309.  Furthermore, certain tropical diseases listed in 38 C.F.R. § 3.309(b), including dysentery, may be presumed to have been incurred during service if manifested to a degree of 10 percent or more within 1 year from date of separation from service, or at a time when standard accepted treatises indicate that the incubation period commenced during such service; the resultant disorders or diseases originating because of therapy administered in connection with a tropical disease or as a preventative may also be service connected.  38 C.F.R. § 3.307(a)(4).  

The Board's duty is to assess the credibility and competency of all material evidence in determining the probative weight of that evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another if supported by an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  In making all determinations, the Board must also fully consider the lay assertions of record.  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted for amoebic dysentery and a current skin disorder manifested by actinic keratosis.  For sake of clarity, the Board will address each issue separately.  

A.  Gastrointestinal Disorder

The Veteran maintains that he was treated for symptoms of amoebic dysentery during active service, including while in the CBI theater during World War II and on the return voyage in December 1945.

The Veteran's service records show that he was in the CBI theater of war during World War II from December 1944 through December 1945.  His service treatment records (STRs) do not affirmatively show treatment for gastrointestinal complaints during service.  In fact, his January 1946 service separation examination affirmatively notes that he had "No history of . . . dysentery."  Moreover, a clinical evaluation was normal.  However, a February 1949 service department record indicates that the Veteran's STRs may be incomplete.  Particularly, the service department, in response to an RO request for records, indicated in February 1949 that sick reports from the 331st TC Sq, after January 3, 1946 had not been received, nor had patient rosters showing entries relating to 331st TC Sq.  

Where service medical records are unavailable, such as here, a veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing symptoms during service, reporting to sick call, and undergoing treatment.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

In any event, the Board finds that the Veteran's own statements constitute  credible and competent evidence of treatment for amoebic dysentery during service.  Importantly, he filed an original claim of service connection for the disorder in December 1948, in close proximity in time to his December 1946 service separation.  This tends to indicate that he had an accurate memory of his diagnosis during service.  See, e.g., Caluza, 7 Vet. App. at 511.  

Also persuasive, the claims file includes a pertinent January 1945 document from the service department, which gives a history of the Veteran's unit.  Of note, this history reflects that the unit's drinking water was drawn from wells and was chlorinated, although bath water was not heated.  Although this history was created shortly after the Veteran's arrival in the CBI theater, there is no indication that the conditions at that location substantially improved during his remaining time there.  Thus, the Board finds that the notation regarding chlorinated drinking water, by inference, indicates that the drinking water available to the Veteran in the CBI theater was a potential source of parasitic contamination.  

For these reasons, the Veteran's own assertions of treatment during service for amoebic dysentery, even without regard to the missing service records, are found to be credible, plausible, and consistent with the places, types and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Thus, the Board finds it at least as likely as not that he was treated for amoebic dysentery during service.  

With regard to post-service symptomatology, a private physician wrote in January 1949 that he had treated the Veteran for dysentery in the fall of 1946 with symptoms involving diarrhea for one week and a temperature over 99 degrees.  

The Board reiterates that the Veteran separated from service in January 1946.  Thus, the treatment for dysentery in the fall of 1946 was within one year of the his separation from service as required under 38 C.F.R. § 3.307(a)(4) regarding consideration of service connection on a presumptive basis service for tropical diseases.  

The Board further notes that dysentery is a "tropical disease" for which service connection may be granted if manifested to a degree of 10 percent or more within one year of service separation.  Under the schedule for rating service-connected gastrointestinal disabilities, the most appropriate Diagnostic Code (DC) is 7321, which provides ratings for amebiasis.  (See Schedule for Rating Disabilities, 1945 Edition, amended DC 7321 to replace the term "dysentery, amebic" with "amebiasis.")  

The schedular criteria have remained essentially unchanged since the Veteran filed his original claim of service connection in December 1948, and they provide that a 10 percent rating is assigned for mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distention, chronic constipation interrupted by diarrhea.  See 38 C.F.R. § 4.114, DC 7321.  A note to DC 7321 provides that amebiasis with or without liver abscess is parallel in symptomatology with ulcerative colitis and should be rated on the scale provided for the latter.  Looking to DC 7323, regarding ulcerative colitis, a minimum 10 percent rating is assigned for a disability picture manifested by moderate symptoms, with infrequent exacerbations.  See 38 C.F.R. § 4.114.  

The Board finds in the instant case that the January 1949 statement from the private physician shows that the Veteran's symptoms were at least as likely as not consistent with the schedular criteria for a minimum 10 percent rating for the disorder under DC 7321.  

It is recognized that the medical evidence currently of record does not clearly demonstrate whether any of the Veteran's current GI disorders is a present manifestation of his amoebic dysentery.  The medical evidence, including extensive private and VA outpatient treatment records, shows that the Veteran has, over the years, been treated for numerous GI disorders, including colon polyps, diverticulitis, constipation secondary to diverticulitis, obstructive liver disease status post endoscopic sphincterotomy, functional diarrhea with probable choleretic component (bile-salt malabsorption), chronic cholecystitis, a chronic occult GI bleed, and a biliary obstruction.  His past surgical history, noted in July 2000, includes: a hiatal hernia, colonic polyps, cholecystectomy, sigmoid colectomy, and an endoscopic retrograde cholangiopancreatography with sphincterotomy.  He also had an endoscopic ultrasound in February 2000 which disclosed his biliary obstruction, but the endoscope performed that same month demonstrated no pathologies.  

For sake of reference, however, the Board points out that the Veteran has consistently, credibly, and competently maintained throughout the period of appellate review that he has had intermittent diarrhea since service.  Consistent with his assertions, the available post-service treatment records, as indicated, reflect an ongoing assessment of chronic functional diarrhea, including from June 1999 through February 2000.  He has not been afforded a VA examination in this regard.  However, this question concerns whether any current signs and symptoms of gastrointestinal disease are attributable to a non-service connected disability, which is an issue that must be addressed upon assigning an initial rating for the disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); 

In light of the foregoing, service connection is warranted on a presumptive basis for dysentery as a tropic disease manifested to a degree of at least 10 percent within one year of service separation, with continuous symptomatology since that time.  38 C.F.R. §§ 3.307, 3.309.  


 B. Skin Disorder

The Veteran also maintains that he had symptoms of a skin disorder in service in the CBI theater of war during World War II.  

The Veteran's July 1943 service entrance examination shows a notation of acne on the back, mild, ND ["not disqualifying"].     

Although "noted" upon service entrance, the scope of his present claim does not reasonably encompass a request of service connection for acne.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009); see also, generally, 38 U.S.C.A. §§ 1111, 1153 (concerning presumptions of soundness and aggravation of preexisting disability).  Importantly on this point, the Veteran does not contend, and the STRs do not show, that the preexisting acne was aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153.  The service separation examination revealed normal skin.  Moreover, the Board's present consideration of the disease would prejudice the Veteran because the RO did not develop or adjudicate the scope of the present claim to include a skin disorder manifested by acne.  For these reasons, the Board finds that the indication of acne upon the Veteran's entrance into service is not material to the instant claim.  See Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-88.

Except for the service entrance examination, the Veteran's STRs do not expressly document treatment for symptoms of a skin disorder.  In fact, the January 1946 separation examination shows that physical examination of the skin was normal.  
The Board points out, however, that the STRs include a treatment slip containing entries from August 1944 through September 1944.  These entries are brief and do not actually identify the medical condition(s) being treated.  Nonetheless, they note that the treatment involved calamine lotion.  There was also referral to a surgical clinic, which resulted in stitches, treatment for phytosis on the feet, and treatment with sodium salicylate (oil of wintergreen).  Although this treatment occurred several months prior to the Veteran's departure for the CBI theater of war in December 1944, it nonetheless indicates that he was treated for symptoms of a skin disorder during service.  (For sake of reference, the Board notes that phytosis, according to Stedman's Medical Dictionary, 27th Edition,  is a disease process caused by infection with a vegetable organism, such as a fungus.)

Furthermore, as noted herein above, a February 1949 communication from the service department indicates that the Veteran's entire treatment record is not available.  

In this regard, as the Board previously pointed out in its August 2010 remand, the Veteran has credibly and competently asserts that he had symptoms of a skin disorder during service, which have continued up to the present.  

The Veteran is currently diagnosed with eczema, nummular dermatitis, actinic keratosis, and a skin disorder, not otherwise specified.  Private treatment records indicate that the Veteran has been treated since at least 1982 for actinic keratosis.  Other records, such as a private treatment report from December 2005 and an August 2006 VA treatment record, indicate that the Veteran's actinic keratosis may be "solar keratosis" or dermatitis.  

The Board finds that this record consists of a current diagnosis and the Veteran's own credible and competent assertions regarding his history of symptomatology.  

In connection with the present appeal, the Veteran underwent a VA examination in February 2011.  The VA examiner noted the Veteran's report that he was exposed to strong sun while stationed in Burma in 1944-45, where his military occupational specialty (MOS) was air crew.  The Veteran informed the VA examiner that he walked around in shorts when on the ground, resulting in sun exposure.  The Veteran also gave a history of skin changes after service beginning several years ago (20 or greater ).  Additionally, the VA examiner noted a post-service history of "minimal outdoor exposure," although the Veteran was an avid tennis player.  After performing a clinical evaluation, the VA examiner diagnosed nummular eczema, actinic keratosis, and seborrhea keratosis.  With regard to the etiologies of these disorders, the VA examiner gave three separate opinions, as follows.

First, the VA examiner opined that nummular eczema was not caused by or permanently aggravated by the Veteran's service.  The VA examiner reasoned that the disorder is a common condition, affecting men more than women and occurring commonly in the 5th and 6th decade of life.  The VA examiner noted that the Veteran's 1-2 year deployment in a humid, hot, environment is not a risk factor for this condition.  Furthermore, according to the VA examiner, the medical literature showed that the etiology of nummular dermatitis is unknown, and it is a common eczema, affecting men more often than women, with initial onset usually between the age of 55 and 65; in the United States, approximately 2 out of every 1,000 people develop nummular eczema.  Risk factors include a history of very dry skin, low humidity, and colder environments.  Also, injury to the skin such as insect bite, chemical exposure, or an abrasion may trigger onset.  Risk also includes a bacterial skin infection.

Second, the VA examiner opined that it is less likely as not that the actinic keratosis was caused by or permanently aggravated by military service.  The VA examiner reasoned that actinic keratosis develops over a lifetime of sun exposure.  The actinic keratosis is associated with the cumulative effects of all sun exposure during this Veteran's lifetime and is not due to 1-2 years of sun exposure.  The VA examiner found significant that the Veteran spent much of his time wearing a heavy jacket in-flight as a member of the flight crew between 1944 and 1945 while deployed to Burma.  Also, according to the VA examiner, the Veteran's description of his military duties kept him occupied.  The VA examiner concluded that the inconsistent exposure to direct sunlight in Burma during the year of his deployment would not be expected to cause actinic keratosis.

Finally, the VA examiner opined that it is less likely as not that the seborrhea keratosis was caused by or permanently aggravated by military service.  The VA examiner reasoned that seborrheic keratosis is one of the most common types of noncancerous skin growths in older adults.  The exact cause of seborrheic keratoses is not known.  However, the development of seborrhea keratosis is associated with age and commonly seen in families.  Being older than 50 years of age and having a family history of seborrhea keratoses are the major risk factors for the development of this condition.

The Board finds that the February 2011 VA examiner's unfavorable opinions are highly probative evidence regarding the likely etiology of the Veteran's nummular eczema and seborrhea keratosis, as they are clear, based on consideration of his background, and supported by an reasoned explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With regard to actinic keratosis, by comparison, the Board finds that the VA examiner's opinion is unclear, as it is subject to two distinct interpretations.  Unfavorable to his claim, the opinion could be understood to mean that it was the cumulative effects of the Veteran's post-service sun exposure, rather than his inconsistent "1-2 years of sun exposure" during service, that caused the disorder.  If read in this manner, however, the VA examiner did not adequately explain her conclusion that "actinic keratosis is associated with cumulative effects of all sun exposure during this Veteran's lifetime."  In other words, the VA examiner did not explain how the Veteran's sun exposure during service, which occurred during his lifetime, had "less likely as not . . . permanently aggravated" his actinic keratosis.  Thus, this interpretation of her opinion, which is unfavorable to the Veteran's claim, is internally contradictory.  A more favorable and internally coherent interpretation of the opinion is that the Veteran's sun exposure during service did not cause actinic keratosis, but contributed to the development of the disorder as a component of the "cumulative effects of all sun exposure during [his] lifetime."  

By resolving interpretive doubt in his favor, the Board finds that the February 2011 VA examiner's opinion regarding actinic keratosis supports the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Brown v. Gardner, 513 U.S. 115, 118 (1994) (holding that "interpretive doubt is to be resolved in [a] veteran's favor" where statutory language is open to different interpretations).

In light of this record, the Board finds the evidence to be at least in a state of relative equipoise in showing that a skin disorder, currently manifested by actinic keratosis, was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  

The Board is also mindful that the more recent evidence of record shows that the Veteran was treated for skin cancer in May 2006 (by a private treatment provider) and again in February 2011 (at VA).  For instance, an April 2011 VA pathology report shows that a skin specimen, which consisted of a partially fragmented biopsy of sun-damaged skin, was consistent with a diagnosis of squamous cell carcinoma, and there were also extensive changes of actinic keratosis.

The scope of the present appeal is found to not encompass a claim of service connection for skin cancer.  Skin cancer is a distinct diagnosis that can be expressed without recourse to complex medical terminology, and the Veteran has not identified skin cancer in any of his supporting statements.  Also significant, the RO did not develop or adjudicate the scope of the claim to include skin cancer.  Thus, the Board finds that a claim of service connection for skin cancer, although potentially related to the Veteran's actinic keratosis and history of sun exposure, is nonetheless outside the scope of the instant appeal.  Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-88.  The issue is more appropriately referred to the RO, as noted in the Introduction section herein above, for all necessary notice and development action.  


ORDER

Service connection for a gastrointestinal disorder, diagnosed as amoebic dysentery, is granted.

Service connection for a skin disorder, presently manifested by actinic keratosis, is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


